[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                             No. 06-10985                ELEVENTH CIRCUIT
                         Non-Argument Calendar               MAY 25, 2006
                                                          THOMAS K. KAHN
                                                               CLERK
                  D. C. Docket No. 04-01654-CV-CC-1

THOMAS H. LUPO,

                                                       Plaintiff-Appellant,

                                  versus

NORFOLK SOUTHERN CORPORATION,

                                                       Defendant-Appellee,

WILLIAM SIRMANS,

                                                        Defendant.




                Appeal from the United States District Court
                  for the Northern District of Georgia


                              (May 25, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

       The sole question this appeal presents is whether triable issues of fact exist

regarding the ownership/control of the railroad crossing where appellant was

injured. The answer to the question is no, for the reasons stated in the district

court’s January 5, 2006 granting appellee summary judgment.

      AFFIRMED.




                                          2